Citation Nr: 0612414	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  97-10 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date earlier than October 5, 
1994, for the 30 percent rating for residuals, gunshot wound 
to the right shoulder, on a basis other than clear and 
unmistakable error.

2.  Entitlement to service connection for major depressive 
disorder with psychotic features and somatic component.


REPRESENTATION

Appellant represented by:	John J. D'Angelo, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had honorable active service from September 1970 
to April 1972.  There is a later period of service from June 
1974 to November 1975, the discharge from which is such as to 
bar this period for consideration of VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

An unappealed July 1992 rating decision granted service 
connection for residuals, gunshot wound of the right 
shoulder, and assigned a noncompensable evaluation. The 
veteran filed subsequent claims for increase, and further to 
an October 1994 claim, a February 1996 rating action, in 
pertinent part, increased the rating to 30 percent, effective 
from October 5, 1994 date of receipt of claim, and denied 
service connection for depressive disorder with psychotic 
features and somatic component (hereinafter depression) among 
others. The veteran appealed all issues. 

Subsequently, in a November 2003 hearing before a hearing 
officer at the RO, the veteran withdrew all issues on appeal 
other than those of an earlier effective date for the 30 
percent evaluation, and service connection for depression. 
The Board will restrict its consideration accordingly.

Subsequent rating actions have shown that the 40 percent 
rating, initially assigned from a later date, has been made 
effective October 5, 1994.  It is not clear whether this is a 
typographical error or was actually effectuated.  In any 
event as the issue set forth on the title page is the one 
that has been developed, that is the decision considered 
herein.

On the basis of periodic examinations, the rating for 
residuals, gun shot wound of right shoulder (hereinafter 
right shoulder disability) has been incrementally increased, 
and is currently rated as 50 percent disabling, effective 
from August 3, 2005.

In August 1997, the veteran's representative asserted an 
earlier effective date on the basis of clear and unmistakable 
error (CUE) in prior rating decisions. In a December 1998 
rating action, the RO adjudicated the CUE claims, finding no 
CUE in the original March 1974 determination denying service 
connection for the right shoulder disability. The RO also 
found no CUE in the July 1992 rating with respect to the date 
of grant of service connection, but found CUE in the 
noncompensable rating assigned at that time, and revised the 
initial rating from 0 to 20 percent, effective from November 
25, 1991, pursuant to diagnostic codes 5303-5201. 
The RO advised that the grant of a 20 percent rating on the 
basis of CUE did not satisfy the pending appeal for an 
earlier effective date for the 30 percent rating. However, in 
a January 1999 notification letter to the veteran, the RO 
also advised that the 20 percent rating assigned from 
November 1991 on the basis of CUE was considered part of the 
pending appeal on the issue of an earlier effective date for 
the grant of service connection. Thus, the veteran got a 20 
percent rating based on CUE.  The effective date for the 30 
percent rating herein is considered based on application of 
earlier effective date regulations.  If there is a claim for 
further error in earlier rating actions in not granting the 
30 percent rating from an earlier time, it has not been 
adjudicated and is not before the Board.  Appellant and/or 
his representative may raise such issue for initial review by 
the VA.  


FINDINGS OF FACT

1.  The veteran filed to reopen a claim for service 
connection for right shoulder disability in November 1991. A 
July 1992 rating decision granted service connection for 
residuals, gunshot wound to right shoulder, noncompensably 
rated effective from November 25, 1991, the date of receipt 
of the claim to reopen; the veteran did not perfect an appeal 
within one year of being notified.  A 20 percent rating was 
subsequently assigned from that date.

2.  A claim for increased rating was received at the RO in 
October 1994, and a 30 percent evaluation was assigned, 
effective from October 5, 1994, the date of receipt of claim.

3.  It is factually ascertainable from the evidence of record 
that in the one year period prior to the receipt of the 
claim, the veteran's service-connected right shoulder 
disability was productive of limitation of motion midway 
between side and shoulder level as of private clinical 
records dated December 1, 1993.  No earlier basis is shown.

4.  A chronic psychiatric disorder, to include major 
depressive disorder, was not present in service; a psychosis 
was not manifested within one year of the veteran's discharge 
from service, and major depressive disorder is not 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of December 1, 
1993, for a 30 percent rating for residuals of gunshot wound 
of the right shoulder, have been met. 38 U.S.C.A. § 5110 
(b)(2) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 
3.400, 4.71a, Diagnostic code 5201 (2005). 

2.  Major depressive disorder was not incurred in or 
aggravated by active service, and the incurrence of a 
psychosis during such service may not be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303(c); 3.307, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA, and pertinent court 
precedent, are applicable to the appellant's claims.

The appeal for an earlier effective date for the assignment 
of a 30 percent rating for the right shoulder disability and 
for service connection for depression, arises from an October 
1994 claim. During the pendency of the appeal, the VCAA and 
other pertinent court precedent became effective. 

The record reflects that through the rating decisions, 
statement of the case and supplements thereto, as well as in 
VCAA letters dated in March 2001, July 2001, March 2003, and 
September 2005, and other notifications of record, the 
veteran has been informed of the evidence and information 
necessary to substantiate the claims, the information 
required from him in order for VA to obtain evidence and 
information in support of the claims, and the assistance that 
VA would provide in obtaining evidence. In the September 2005 
notification letter, the RO requested that the veteran 
specify where he had received treatment, in order that any 
additional records may be requested by VA on his behalf. 
Since the veteran was informed of the evidence that would be 
pertinent to the claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, and the case readjudicated after VCAA 
notifications, the Board believes that he was on notice of 
the fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

To the extent that some of these documents are post 
decisional documents, there has been complete adjudication 
since the initial rating, so there any prejudice was solved 
by subsequent determination.

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, statement of the case, and supplements 
thereto, in particular, VCAA notification letter dated in 
September 2005 and other correspondence, the RO provided 
notice to the veteran of the type of evidence necessary to 
establish the claims. The communications notified the veteran 
and his representative of the status of the evidence as it 
was developed and of the need for substantiating evidence 
from him, and of ratings assignable for the service-connected 
disability, but the letters did not notify him of the ratings 
assignable if service connection were granted for depression. 
Nevertheless, since service connection is unwarranted for 
depression, and no rating is forthcoming in this regard, any 
deficits in these notices are no more than non-prejudicial 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No 05-7157 (Fed. Cir. April 5, 2006). 
On review, the Board is satisfied that the veteran received 
notice equivalent to that required under the provisions of 
the VCAA and all pertinent court precedent, and the content 
of the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and to the 
extent appropriate, to more recent court precedent. See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

Additionally, the RO has obtained the service medical records 
and service personnel file, and all identified post-service 
treatment records have been associated with the claims file. 
The veteran was afforded two hearings before hearing officers 
at the RO in support of his claims. The claims folders 
contain voluminous private and VA treatment records in 
support of the claims. Given the development of record, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of facts pertinent to 
the claims, and that no reasonable possibility exists that 
any further assistance would aid in substantiating the 
claims. 38 U.S.C.A. § 5103A. Therefore, a decision on the 
merits at this stage without remand for additional 
development is not prejudicial to the appellant. Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

II. Factual Background

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence. 
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant. The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000). The evidence includes service 
medical records, personnel records, private and VA post-
service records reflecting treatment for the service-
connected right shoulder, depression, and other conditions. 
Although the Board has reviewed all of the evidence, only the 
salient records will be discussed below.

In November 22, 1972, the veteran submitted a claim for 
entitlement to service connection for residuals of gunshot 
wound (GSW) to the right shoulder. Police reports of the GSW 
incident shows that the veteran was shot while on leave, 
during a brawl outside a bar. A March 1973 Line of Duty 
determination found that the GSW of the right shoulder was 
incurred in the line of duty. The service medical records 
reflect VA hospitalization and treatment from December 13 to 
17, 1970, for open gunshot wound to the right shoulder, with 
retained bullet fragment and limitation of motion. The bullet 
was removed from the right shoulder after separation, in 
February 1973. In March 1973, sutures were out and healed 
with no infection, drainage or redness and arm was taken 
through complete active range of motion. 

The veteran's original claim for service connection for the 
right shoulder condition was denied in March 1974 due to 
failure to report for scheduled VA examinations. 
In a March 1974 letter, the RO notified of the denial of his 
claim for failure to report and that no further action would 
be taken until he informed of willingness to report for 
examination by signing the statement and returning the letter 
to the RO. No response is of record, denoting abandonment of 
the claim. 38 C.F.R. § 3.158.

In November 1991, he filed to reopen compensation for the 
right shoulder and other disabilities. A July 1992 rating 
action granted service connection for the right shoulder 
disability, and assigned a noncompensable rating effective 
from November 25, 1991, the date of receipt of the claim. The 
RO also denied service connection for a nervous condition on 
the basis that no nervous condition was noted in active 
service, nor a psychosis manifested to a compensable degree 
within one year of discharge. The veteran filed a notice of 
disagreement, and it appears that after issuance of a May 
1993 statement of the case, he did not perfect an appeal.

December 1, 1993 private treatment notes reflect right 
shoulder complaints with aching, stiffness, soreness and 
difficulty elevating the right arm. Diagnosis was possible 
fibrosis right shoulder, rule out frozen shoulder syndrome, 
osteoarthritis.

The veteran filed a claim for increased disability in October 
1994. March 1995 VA shoulder examination revealed diagnoses 
of residuals of gunshot wound to right hemithorax-shoulder 
region, with scar of right hemithorax and right scapula; 
bursitis of right shoulder (subacromion bursa); right 
shoulder strain with associated limitation of motion. A 
February 1996 rating action, in pertinent part, increased the 
rating for shoulder disability from 0 to 30 percent pursuant 
to limitation of motion under diagnostic code (DC) 5201, 
effective from October 5, 1994, the date of receipt of claim, 
and denied service connection for depressive disorder with 
psychotic features and somatic component. The veteran 
appealed, asserting a higher rating, and that an earlier 
effective date for the 30 percent rating was warranted in 
that his disability "dates back to 1972." Subsequently, in 
a July 1997 hearing at the RO, he withdrew all other issues 
except those of an earlier effective date for the 30 percent 
rating for the right shoulder disability, and service 
connection for depression.

A December 1998 unappealed rating decision increased the 
rating to 20 percent on the basis of CUE in the July 1992 
rating action, effective from the date of grant of service 
connection, November 25, 1991. This decision has not been 
appealed, and CUE is not properly before the Board at this 
time.

Pertinent to the claim for service connection for depression, 
the evidence includes a November 1993 statement from a 
private social worker relating that the veteran was first 
seen in 1992 for being in poor health and depressed. 

Also included are voluminous records and statements from 
private providers showing continued psychiatric care at 
various mental health centers for depression and PTSD. 
Records from his family physician confirm continuing 
treatment for major depression from 1992. In a January 1992 
psychiatric report performed for the Division of Disability 
Determination, the examiner related that the veteran was hit 
by a truck in the street as a pedestrian and also mugged, and 
sustained fracture of the right leg, reported a gunshot wound 
in 1974, and thought he had been in Vietnam. Diagnostic 
impression was dysthymia, rule out pseudo-dementia; dependent 
personality, status post fracture of right leg. A 1994 letter 
from a private staff psychiatrist at Cam Care Community 
Mental Health Center, related treating the veteran since 
1992-1993, and that the veteran reported gunshot wound to the 
right shoulder during combat in Vietnam, and depression while 
in the military. The veteran also reported depression due to 
post-traumatic stress disorder (PTSD) and related having 
combat - related flashbacks, and that he was shot in the 
shoulder during combat. The examiner noted that the veteran 
was maintained on antipsychotic and antidepressant 
medications. 

III. Analysis

A.  Earlier Effective Date for a 30 percent rating for right 
shoulder disability.

As noted above, claims of entitlement to an earlier effective 
date on the basis of CUE are not considered herein. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994). If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned. 38 C.F.R. § 4.7.

Applicable regulations provide that the effective date of an 
increased rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date. 38 
U.S.C.A. § 5110(b)(2) (West 2002). The enabling regulation, 
38 C.F.R. § 3.400(o)(2) provides that the effective date is 
the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  Harper v. Brown, 10 Vet. App. 
125, 126 (1997). 

In essence, the effective date of an increased rating is the 
date of ascertainable increase or date of receipt of claim, 
which ever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

The instant appeal stems from an October 1994 claim for 
increase which resulted in a 30 percent rating, effective 
from the date of claim. The Board has reviewed all records 
submitted prior to this claim, and finds evidence of 
increased disability in a December 1, 1993 private History 
and Physical report. Resolving reasonable doubt in the 
veteran's favor, the Board concludes that it was factually 
ascertainable that the appellant's service- connected right 
shoulder had sufficiently increased in severity in 1993, 
during the one-year period prior to date of receipt of the 
claim for increase in October 1994, and was productive of 
limitation of motion midway between side and shoulder level. 
Thus the earliest possible effective date, that of December 
1, 1993, is warranted for the 30 percent rating for service-
connected residuals of gunshot wound right shoulder.  An 
earlier date is not shown as that degree of functional 
limitation is not shown prior to that date.

B.  Service connection for depression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, service medical records are completely 
devoid of any treatment for psychiatric conditions. There is 
no evidence of psychiatric disability or depression after the 
veteran's 1972 discharge, until 20 years later in 1992, when 
a social worker related treatment for being depressed and 
homeless. Subsequent psychiatric treatment records reflect 
treatment for depression and claims of PTSD due to reported 
combat experiences in Vietnam. Interestingly, the veteran's 
service medical records and service personnel file reveal no 
service in Vietnam, and no combat service of any kind. 

In sum, there is no indication in the post-service medical 
evidence that a chronic acquired psychiatric disorder was 
present in service or that a psychosis was present within one 
year of discharge from service in 1972, or thereafter for 20 
years. There is also no evidence or opinion that any current 
psychiatric disorder is etiologically related to service, or 
to a service-connected disability. Although the veteran 
reported to his psychiatrists that his depression was 
associated with being shot in combat in Vietnam, the record 
reveals these statements as entirely inaccurate. The Board 
has considered the veteran's contentions. However, lay 
opinions concerning matters requiring medical expertise, no 
matter how sincere, are of no probative value. See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). In light of these 
circumstances, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for service 
connection for depression. 



ORDER

An earlier effective date of December 1, 1993, for a 30 
percent rating for residuals of gunshot wound to the right 
shoulder is granted, subject to the regulations governing the 
payment of VA monetary benefits.

Service connection for major depressive disorder with 
psychotic features and somatic component is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


